Case 1:19-cr-00275-DLC Document 21 Filed 12/27/19 Page 1 of 2

 

   
   
     

     

 

 

 

SAPONE & PETRILLO, LLP
William 8S. Petrillo, Esq., Partner Chase 3. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner Michael Vitaliano, Esq., Associate
MANHATTAN LONG ISLAND

1 Penn Plaza, Suite 5315 1103 Stewart Avenue, Suite 200
New York, New York 10119 Garden City, New York 11530

Telephone: (212) 349-9000 Telephone: (516) 678-2800

Facsimile: (212) 349-9003 Facsimile: (516) 977-1977
E-mail: ed@saponepetriflo.com E-mail: william@saponepetritlo.com
BY ECF

eterna mayan aan December 27, 2019
USDC SDNY i ;
. Ty ig’ tF 4 Se i }
Honorable Denise L. Cote - DOCUMENT
United States District Judge BLECTRAN CALEY Bron |
United States District Court DOM we a
Southern District of New York ff py, pT ae
500 Pearl! Street Ieee
New York, New York 10007
Re: United States v. Zaquan McCutchen
Dkt. No.: 19-CR-275

Dear Judge Cote:

 

I am CJA counsel to Defendant Zaquan McCutchen in the above-referenced matter. |
write to respectfully request that the Court modify Mr. McCutchen’s conditions of release from
home detention with electronic monitoring to a curfew enforced by location monitoring, with the
curfew hours to be set at the discretion of Pretrial Services.

By way of background, Mr. McCutchen made his initial appearance on March 19, 2019
before the Honorable James L. Cott. Judge Cott ordered Mr. McCutchen’s pretrial release on a
$250,000 personal recognizance bond, to be signed by six financially responsible people, home
detention with electronic monitoring and travel restricted to the Southern and Eastern Districts of
New York. Mr. McCutchen has remained compliant with all of the conditions of his release.

I have spoken with Pretrial Services, by officer Jonathan Lettieri, and they consent to this
request. The government defers to Pretrial's position.

Your Honor’s consideration is greatly appreciated.

4 Ef Respectfully submitted,
4. Xe ak™
; /s/ Edward V. Sapone

free h Edward V. Sapone

 
Case 1:19-cr-00275-DLC Document 21 Filed 12/27/19 Page 2 of 2

cc! A.U.S.A. Frank Balsamello
P.T.S.QC. Jonathan Lettieri

 
